Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Claims 22-41 are subject to examination.  
Claims 1-21 are cancelled.  

Priority
Applicant’s claim for domestic priorities as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  (This application is a CON of 16/529,660 08/01/2019 PAT 10841346
16/529,660 is a CON of 15/231,367 08/08/2016 PAT 10389763
15/231,367 is a CON of 14/930,457 11/02/2015 PAT 9420447
14/930,457 is a CON of 13/846,208 03/18/2013 PAT 9178932
13/846,208 is a CON of 12/256,169 10/22/2008 PAT 8407299
12/256,169 has PRO 61/015,003 12/19/2007
12/256,169 has PRO 60/983,174 10/27/2007).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 23, 25-28, 31-34, 36-39 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-5, 9, 10, 11-15, 19, 20 of U.S. Patent No. 10389763. 
Below is a comparison of limitations of claims 22, 23, 25-28, 31, 32 of this application 17/035,825 versus the claims 1-5, 9, 10 of Patent No. 10798123.
This application 17/073,192
Patent No. 10389763
22. A method, comprising: receiving, from a User Equipment (UE), a request message via a first Internet Protocol (IP) network; and in response to receiving the request message, transmitting, to the UE and from a from a network node via the first IP network, a response message that includes a content type indicator and at least one message body content, wherein the response message causes the UE to provide a treatment for the at least one message body content based on a value of the content type indicator.

 














25. (New) The method of claim 22, wherein the response message comprises at least one directive.

26. (New) The method of claim 22, wherein the response message comprises an Extensible Markup Language (XML) document.


27. | (New) The method of claim 22, wherein the content type indicator indicates an XML media type or an XML-Based Media Type.

28. (New) The method of claim 27, wherein the XML media type or the XML-Based Media Type is defined by an XML schema.

31. (New) The method of claim 22, wherein the IP network comprises a second IP network.

32. | (New) The method of claim 22, wherein the treatment comprises providing an indication to a user.

23. | (New) The method of claim 22, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator.

1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of at least one of an absence of a content disposition indicator, a content disposition indicator without a value, or a content disposition indicator having a value, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message.

2. The method of claim 1, wherein the SIP response message's body comprises at least one directive.

3. The method of claim 1, wherein the SIP response message's body comprises an Extensible Markup Language (XML) document.

4. The method of claim 1, wherein the content type is an XML media type or an XML-Based Media Type.

5. The method of claim 4, wherein the XML media type or the XML-Based Media Type is defined by an XML schema.

9. The method of claim 1, wherein the IP network comprises a second IP network.


10. The method of claim 1, wherein the treatment comprises providing an indication to a user.
 
1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of an absence of a content disposition indicator, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message. 


Similarly, above comparison applies to claims 33, 34, 36-39 of this application 17/035,825 versus the claims 11-15, 19, 20 of Patent No. 10389763 for the network node claims.
Claims 29, 40 are rejected on the ground of nonstatutory double patenting as being obvious over claims 7 of U.S. Patent No. 10389763 in view of Li, 2004/0162032.
Claims 24, 35, are rejected on the ground of nonstatutory double patenting as being obvious over claims 1 of U.S. Patent No. 10389763 in view of Requena 2004/0103157.
Claim 30, is rejected on the ground of nonstatutory double patenting as being obvious over claims 7 of U.S. Patent No. 10389763 in view of Gemscheid et al., 6751618.

This application 17/073,192
Patent No. 10389763
29, 40, wherein the response message does not include a Content-Disposition header field.












24, 35. — (New) The method of claim 23, wherein the UE provides the treatment for the at least one message body content based on the value of the content type indicator by overriding a default treatment specified by the content disposition indicator, 



wherein the treatment comprises at least one of performing an Emergency Services (ES) call effectuated via a circuit-switched network; or performing a registration and an ES call effectuated via an IP network, wherein the registration comprises sending a REGISTER message.

30. (New) The method of claim 22, wherein the response message includes include a Content-Disposition header field that is empty.
7. wherein the content type indicator is provided in a Content-Type header field.

1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of at least one of an absence of a content disposition indicator, a content disposition indicator without a value, or a content disposition indicator having a value, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message.


7. The method of claim 6, wherein the content type indicator is provided in a Content-Type header field.



Regarding claims 29, 40, The patent claim 7 does not contain, the message does not include Content-Disposition header field, which Li discloses (content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include these limitations to implement communication without Content-Disposition header field and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated without optional header/indicator for an execution of an action, para 54-60.

Regarding claims 24, 35, The patent claim 1 does not contain, overriding a default treatment specified by the content disposition indicator, which Requena discloses (default value of a field of the SIP message is not used when the field value is provided in the message, whether to use Content Disposition or have default value or have new values or have an appropriate value in the Content Disposition, para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated without optional header/indicator for an execution of an action, para 54-60.

Regarding claim 20, The patent claim 7 does not contain, empty field, which Ogawa discloses (empty content-disposition or content-type). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to includes these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating message with empty field. One of ordinary skilled in the art would readily know that a message with empty field would also indicate that the message has an empty field and which would implement an action associated with the empty field, Ogawa, para 48.

Claim 41 (medium) is rejected on the ground of nonstatutory double patenting as being obvious over claims 1 (method) of U.S. Patent No. 10389763. The body of the claim contains similar limitations.


Claims 22, 23, 25-28, 31, 32 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-5, 9, 10 of U.S. Patent No. 9420447
Below is a comparison of limitations of claims 22, 23, 25-28, 31, 32 of this application 17/035,825 versus the claims 1-5, 9, 10 of Patent No. 9420447.

This application 17/073,192
Patent No. 9420447
22. A method, comprising: receiving, from a User Equipment (UE), a request message via a first Internet Protocol (IP) network; and in response to receiving the request message, transmitting, to the UE and from a from a network node via the first IP network, a response message that includes a content type indicator and at least one message body content, wherein the response message causes the UE to provide a treatment for the at least one message body content based on a value of the content type indicator.

 














25. (New) The method of claim 22, wherein the response message comprises at least one directive.

26. (New) The method of claim 22, wherein the response message comprises an Extensible Markup Language (XML) document.


27. | (New) The method of claim 22, wherein the content type indicator indicates an XML media type or an XML-Based Media Type.

28. (New) The method of claim 27, wherein the XML media type or the XML-Based Media Type is defined by an XML schema.

31. (New) The method of claim 22, wherein the IP network comprises a second IP network.

32. | (New) The method of claim 22, wherein the treatment comprises providing an indication to a user.

23. | (New) The method of claim 22, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator.

1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of at least one of an absence of a content disposition indicator, a content disposition indicator without a value, or a content disposition indicator having a value, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message.

2. The method of claim 1, wherein the SIP response message's body comprises at least one directive.

3. The method of claim 1, wherein the SIP response message's body comprises an Extensible Markup Language (XML) document.

4. The method of claim 1, wherein the content type is an XML media type or an XML-Based Media Type.

5. The method of claim 4, wherein the XML media type or the XML-Based Media Type is defined by an XML schema.

9. The method of claim 1, wherein the IP network comprises a second IP network.


10. The method of claim 1, wherein the treatment comprises providing an indication to a user.

1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of  an absence of a content disposition indicator, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message



Similarly above comparison applies to claims 33, 34, 36-39 of this application 17/035,825 versus the claims 1-5, 9, 10 of Patent No. 9420447 for the network node claims.
Claims 29, 40 are rejected on the ground of nonstatutory double patenting as being obvious over claims 7 of U.S. Patent No. 9420447 in view of Li, 2004/0162032.
Claims 24, 35, are rejected on the ground of nonstatutory double patenting as being obvious over claims 1 of U.S. Patent No. 9420447 in view of Requena 2004/0103157.
Claim 30, is rejected on the ground of nonstatutory double patenting as being obvious over claims 7 of U.S. Patent No. 9420447 in view of Gemscheid et al., 6751618.

This application 17/073,192
Patent No. 9420447
29, 40, wherein the response message does not include a Content-Disposition header field.












24, 35. — (New) The method of claim 23, wherein the UE provides the treatment for the at least one message body content based on the value of the content type indicator by overriding a default treatment specified by the content disposition indicator, 



wherein the treatment comprises at least one of performing an Emergency Services (ES) call effectuated via a circuit-switched network; or performing a registration and an ES call effectuated via an IP network, wherein the registration comprises sending a REGISTER message.

30. (New) The method of claim 22, wherein the response message includes include a Content-Disposition header field that is empty.
7. wherein the content type indicator is provided in a Content-Type header field.

1. A method, comprising: receiving, from User Equipment (UE) device, a Session Initiation Protocol (SIP) request message via a first IP network by a network node; transmitting a SIP response message by the network node via the first IP network, the SIP response message being responsive to the SIP request message and including at least one message body content in the SIP response message's body, the SIP response message further includes a content type indicator for the at least one message body content; and wherein the UE device provides, by one or more processors, a treatment for the at least one message body content based on a value of the content type indicator independent of at least one of an absence of a content disposition indicator, a content disposition indicator without a value, or a content disposition indicator having a value, the treatment, applied by the UE device, comprising one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network; or (ii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a SIP REGISTER message.


7. The method of claim 6, wherein the content type indicator is provided in a Content-Type header field.



Regarding claims 29, 40, The patent claim 7 does not contain, the message does not include Content-Disposition header field, which Li discloses (content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include these limitations to implement communication without Content-Disposition header field and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated without optional header/indicator for an execution of an action, para 54-60.

Regarding claims 24, 35, The patent claim 1 does not contain, overriding a default treatment specified by the content disposition indicator, which Requena discloses (default value of a field of the SIP message is not used when the field value is provided in the message, whether to use Content Disposition or have default value or have new values or have an appropriate value in the Content Disposition, para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated without optional header/indicator for an execution of an action, para 54-60.

Regarding claim 20, The patent claim 7 does not contain, empty field, which Ogawa discloses (empty content-disposition or content-type). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to includes these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating message with empty field. One of ordinary skilled in the art would readily know that a message with empty field would also indicate that the message has an empty field and which would implement an action associated with the empty field, Ogawa, para 48.

Claim 41 (medium) is rejected on the ground of nonstatutory double patenting as being obvious over claims 1 (method) of U.S. Patent No. 9420447. The body of the claim contains similar limitations.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim”. 
In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bern, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). '' ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Response to Amendment
The preliminary amendment, paper dated 10/21/20 (claims) is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
In paragraph [0001], status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.
Correction is required.   

Drawings
The figures submitted on the filing date of this application are acknowledged. 


Note: Below rejections are substantially from parent applications. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 22, 33, 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly Bae et al., 2007/0259651, Samsung Electronics.  
Referring to claim 22, 33, 41, Bae-Samsung discloses a method, comprising, a network node, comprising: one or more processors; a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, when executed, the programming instructions cause the network node to perform operations comprising: a non-transitory computer readable medium storing instructions to cause a computing device to perform operations comprising: receiving, from a User Equipment (UE), a request message via a first Internet Protocol (IP) network (usage of Internet protocol, para 17, SIP and XML, para 14, 16, 48, the request message, para 40); and in response to receiving the request message, transmitting, to the UE and from a from a network node via the first IP network (usage of Internet protocol, para 17, SIP and XML, para 14, 16, 48, the response message, para 120); a response message that includes a content type indicator (usage of content type indicator of the protocol associated with the response message., para 48, table 2, table 4) and at least one message body content (information of message body, para 45), wherein the response message causes the UE to provide a treatment for the at least one message body content based on a value of the content type indicator (para 48, table 2, table 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 26, 36, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Dyke 2003/0145054.
Regarding claims 25, 26, 36, 37, Bae-Samsung does not disclose, which is well known in the art, which Dyke discloses wherein said response message’s body comprises a directive, an Extensible Markup Language (XML) document, abstract, para 11. However, since Bae-Samsung does not limit to certain message content, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different kind of message content, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement the response message’s body comprises a directive, an Extensible Markup Language (XML) document and also one of ordinary skill in the art would have been motivated to do so because it could provide instructions for a user device. The well known use of XML document and directive would enable usage of parameters to provide service regarding a user need as suggested by Dyke, para 11, abstract.
 
Claims 27, 28, 38, 39, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Emami-Nouri 20060046758.
Referring to claims 27, 28, 38, 39, Bae-Samsung does not disclose which is well known in the art, which Emami-Nouri discloses, wherein said content type indicator indicates an XML media type or an XML-Based Media Type defined by an XML schema, para 117, table 1. However, since Bae-Samsung does not limit to certain message content, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different kind of message content, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement an XML media type or an XML-Based Media Type defined by an XML schema and also one of ordinary skill in the art would have been motivated to do so because it could provide instructions for a user device. The well known use of an XML media type or an XML-Based Media Type defined by an XML schema would enable usage of parameters to provide media service regarding a user need as suggested by Emami-Nouri, para 117, table 1.

Referring to claim 32, Emami-Nouri also discloses, wherein the treatment comprises providing an indication to a user, para 8.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Eguchi, JP 2004120195 A.
Regarding claim 31, Bae-Samsung does not disclose which is well known in the art, which Eguchi discloses, a second IP network (IP network having hierarchical structure having subnets, para 2, with SIP, para 35, 36. However, since Bae-Samsung does not limit to certain network, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different network, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide multiple networks. There would be continuing communication using other subnets even when one subnet is not working, para 2.

Claims 23, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Li et al., 2004/0162032.
Regarding claims 23, 34, the response message does not includes a content disposition indicator, claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. One of the most often cited cases regarding negative limitations involving such a problem is In re Langdon. The applicant in that case attempted to avoid a prior art reference by excluding nickel from a named group of metals claimed for a metallic protective coating. The court rejected the negative limitation claim "excepting nickel" because there was no distinguishable (patentable) reason to exclude nickel from the named group. This limitation pertains to " an absence of a content disposition indicator, a content disposition indicator without a value or a content disposition indicator having a value " and is "an attempt to claim the invention by excluding what the inventors did not invent" (see MPEP 2173.05(i)).
Regarding, the response message not including the content disposition indicator, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The treatment would be performed regardless. Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Bae-Samsung does not disclose which is well known in the art, which Li discloses, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator (content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 54-60.

Claims 23, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Requena et al., 2004/01013157.
Regarding claims 23, 34, Bae-Samsung does not disclose which is well known in the art, which Requena discloses, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator (decision is made on whether to use content disposition header/indicator or have default value or have new values or have an appropriate value in the content disposition using SIP, content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 17.

Claims 23, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Mayer, www.w3.org, pages 1-4, 03/28/1996. 
Regarding claims 23, 34, Bae-Samsung does not disclose which is well known in the art, which Mayer discloses, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator (decision is made on whether to use content disposition header/indicator or have default value or have new values or have an appropriate value in the content disposition, content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, second and the third paragraph page 1). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 1 and 2 of page 1.

Claims 24, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Requena and Qiu, 20070115935.
Regarding claims 24, 35, Bae-Samsung discloses wherein the UE provides the treatment for the message body content based on the value of the content type indicator (para 48, table 2, table 4). Requena discloses overriding a default treatment specified by the content disposition indicator (default value of a field of the SIP message is not used when the field value is provided in the message, whether to use Content Disposition or have default value or have new values or have an appropriate value in the Content Disposition, para 17). Bae-Samsung and Requena do not disclose which is well known in the art,  
which Qiu discloses one at least one of: performing an Emergency Services (ES) call effectuated via a circuit-switched network; or performing a registration and an ES call effectuated via an IP network, wherein the registration comprises sending a REGISTER message (performing 911 or 711 calls, para 64). However, since Bae-Samsung does not limit to certain call, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different kind of calls, and because of the ability to be adaptive to different type of calls enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement one at least one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network or (iii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a REGISTER message and also one of ordinary skill in the art would have been motivated to do so because it could provide calls made for emergency services. The well known SIP protocol or circuit switched network would enable communication among devices over the network to support emergency of a user as suggested by Qiu, para 64.

Claims 24, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Mayer and Qiu.
Regarding claims 24, 35, Bae-Samsung discloses wherein the UE provides the treatment for the message body content based on the value of the content type indicator (para 48, table 2, table 4). Mayer discloses, overriding a default treatment specified by the content disposition indicator (decision is made on whether to use content disposition header/indicator or have default value and hence overriding the default value or have new values or have an appropriate value in the content disposition, content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, second and the third paragraph page 1). Bae-Samsung and Mayer do not disclose which is well known in the art, which Qiu discloses one at least one of: performing an Emergency Services (ES) call effectuated via a circuit-switched network; or performing a registration and an ES call effectuated via an IP network, wherein the registration comprises sending a REGISTER message (performing 911 or 711 calls, para 64). However, since Bae-Samsung does not limit to certain call, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different kind of calls, and because of the ability to be adaptive to different type of calls enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement one at least one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network or (iii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a REGISTER message and also one of ordinary skill in the art would have been motivated to do so because it could provide calls made for emergency services. The well known SIP protocol or circuit switched network would enable communication among devices over the network to support emergency of a user as suggested by Qiu, para 64.

Claims 24, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Li and Qiu.
Regarding claims 24, 35, Bae-Samsung discloses wherein the UE provides the treatment for the message body content based on the value of the content type indicator (para 48, table 2, table 4). Li discloses, overriding a default treatment specified by the content disposition indicator (content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, hence the default value and a value other the default value is provided, para 54-60). Bae-Samsung and Li do not disclose which is well known in the art, which Qiu discloses one at least one of: performing an Emergency Services (ES) call effectuated via a circuit-switched network; or performing a registration and an ES call effectuated via an IP network, wherein the registration comprises sending a REGISTER message (performing 911 or 711 calls, para 64). However, since Bae-Samsung does not limit to certain call, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different kind of calls, and because of the ability to be adaptive to different type of calls enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement one at least one of: (i) performing an Emergency Services (ES) call effectuated via a circuit-switched network or (iii) performing a registration and an ES call effectuated via an IP network, wherein the registration involves sending a REGISTER message and also one of ordinary skill in the art would have been motivated to do so because it could provide calls made for emergency services. The well known SIP protocol or circuit switched network would enable communication among devices over the network to support emergency of a user as suggested by Qiu, para 64.

Claims 29, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Li.
Claims 29, 40, Regarding limitations, the response message does not include Content-Disposition header field, claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. One of the most often cited cases regarding negative limitations involving such a problem is In re Langdon. The applicant in that case attempted to avoid a prior art reference by excluding nickel from a named group of metals claimed for a metallic protective coating. The court rejected the negative limitation claim "excepting nickel" because there was no distinguishable (patentable) reason to exclude nickel from the named group. This limitation pertains to " an absence of a content disposition indicator, a content disposition indicator without a value or a content disposition indicator having a value " and is "an attempt to claim the invention by excluding what the inventors did not invent" (see MPEP 2173.05(i)).
Regarding, the response message not including the Content-Disposition header field, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The treatment would be performed regardless. Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Bae-Samsung does not disclose which is well known in the art, which Li discloses, wherein the response message does not include Content-Disposition header field (content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 54-60.

Claims 29, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Requena.
Regarding claims 29, 40, Bae-Samsung does not disclose which is well known in the art, which Requena discloses, wherein the response message does not includes a content disposition indicator, and the UE provides the treatment in response to the response message not including the content disposition indicator (decision is made on whether to use content disposition header/indicator or have default value or have new values or have an appropriate value in the content disposition using SIP, content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, para 54-60). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 17.

Claims 29, 40, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Mayer. 
Regarding claims 29, 40, Bae-Samsung does not disclose which is well known in the art, which Mayer discloses, wherein the response message does not includes a content disposition header (decision is made on whether to use content disposition header/indicator or have default value or have new values or have an appropriate value in the content disposition, content disposition header/indicator is not mandatory for the message, and the message provide information without the content disposition header/indicator so that the treatment is provided, second and the third paragraph page 1). However, since Bae-Samsung does not limit to certain message, it is obvious to one of ordinary skill in the art that Bae-Samsung's system/method is open for different message, and because of the ability to be adaptive to different type of message content enables Bae-Samsung's system/method to be implemented in a wider variety of operating environments. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement a second network and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating information with mandatory headers/indicators. The information would be communicated with or without optional header/indicator for an execution of an action, para 1 and 2 of page 1.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Ogawa et al., JP 2005033659 A.
Regarding claim 20, the empty field, claims fail in cases where the negative limitation is seemingly an overt attempt to avoid prior art when no patentable reason for the exclusion exists. One of the most often cited cases regarding negative limitations involving such a problem is In re Langdon. The applicant in that case attempted to avoid a prior art reference by excluding nickel from a named group of metals claimed for a metallic protective coating. The court rejected the negative limitation claim "excepting nickel" because there was no distinguishable (patentable) reason to exclude nickel from the named group. This limitation pertains to " an absence of a content disposition indicator, a content disposition indicator without a value or a content disposition indicator having a value " and is "an attempt to claim the invention by excluding what the inventors did not invent" (see MPEP 2173.05(i)).
Regarding, the empty field, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The empty field  or the field having null or zero value, would provide indication for an action. The treatment would be performed regardless. Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Bae-Samsung discloses wherein the response message includes include a Content-Disposition header field (para 48, table 2, table 4). Bae-Samsung do not disclose which is well known in the art,  
which Ogawa discloses empty field (empty content-disposition or content-type). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement empty field and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating message with empty field. One of ordinary skilled in the art would readily know that a message with empty field would also indicate that the message has an empty field and which would implement an action associated with the empty field, Ogawa, para 48.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bae-Samsung in view of Gemscheid et al., 6751618.
Regarding claim 30, Bae-Samsung discloses wherein the response message includes include a Content-Disposition header field (para 48, table 2, table 4). Bae-Samsung do not disclose which is well known in the art, which Germscheid discloses empty field (empty or ignore content-disposition or blank filename, col., 16, lines 33-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Bae-Samsung to implement empty field and also one of ordinary skill in the art would have been motivated to do so because it could provide communicating message with empty field. One of ordinary skilled in the art would readily know that a message with empty field or ignoring the field would also indicate that the message has an empty field or the field is ignored and which would implement an action associated with the empty field or the field that is ignored, col., 16, lines 33-49.







Conclusion
Applicant is reminded for compact prosecution.
In the below parent applications, Applicant had amended claims in response to the rejections:  
Claim 1 dated 1/10/2013 of application 12,256,169.

    PNG
    media_image1.png
    657
    649
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    70
    652
    media_image2.png
    Greyscale

Claim 1 dated 6/28/2013 of application 13/846208
    PNG
    media_image3.png
    697
    672
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    672
    media_image4.png
    Greyscale


Claim 1 dated 1/14/2019 of application 15/231,367

    PNG
    media_image5.png
    402
    663
    media_image5.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496